DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending.
Claims 1-6 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2021 was considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3 the word “cyclobutane ketol” is misspelled as “cyclobutanketol”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the carrier of the metal catalyst" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does disclose a carrier for the metal catalyst.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasek et al. (US 2,936,324).
 	Hasek et al. disclose a method for producing a cyclobutanediol compound, comprising: using at least one compound selected from a group consisting of a cyclobutanedione compound, a cyclobutane ketol compound, and a cyclobutanediol compound as a raw material; and performing a catalytic hydrogenation reaction and an isomerization reaction in the cyclobutanediol compound in a solid phase state in the presence of a metal catalyst without adding a solvent to produce the cyclobutanediol compound as required by claim 1 (see column 1, line 58 to column 3, line 1 and claims 1-6).  The cyclobutanediol product produced by the process of Hasek et al. will inherently have a cis:trans ratio of 1.5:1 to 5000:1, since Hasek et al. prepare their cyclobutanediol product using the same reactants as applicants under the same reaction conditions.  See MPEP 2112.01 (I) and 2112.02 (I).
Hasek et al. disclose the method for producing a cyclobutanediol compound according to claim 1, wherein the cyclobutanedione compound is a cyclobutanedione compound represented by general formula (1), 

    PNG
    media_image1.png
    134
    175
    media_image1.png
    Greyscale
wherein, R1, R2, R3 and R4 are independently an alkyl, preferably having 1 to 8 carbon atoms, which is within the claimed range of 1 to 20 carbon atoms as required by claim 2 (see column 1, line 58 to column 2, line 12 and claims  2 and 3).
Hasek et al. disclose the method for producing a cyclobutanediol compound according to claim 1, wherein the metal catalyst can be a catalyst containing at least one metal selected from Ru, Pt, Pd, Ni, and Cu as required by claim 3 (see column 1, lines 31-52 and claim 1).
Hasek et al. disclose the method for producing a cyclobutanediol compound according to claim 1, wherein the metal catalyst is a catalyst containing Ru as required by claim 4 (see column 1, 58 to column 2, line 36 and claims 1-6). 
Hasek et al. disclose the method for producing a cyclobutanediol compound according to claim 1, wherein the carrier of the metal catalyst is activated carbon, carbon, alumina, or silica as required by claim 5 (see column 2, lines 13-23).
Hasek et al. disclose the method for producing a cyclobutanediol compound according to claim 1, wherein the partial pressure of hydrogen in the reaction is in a range of up to 500 atmospheres (50 MPa), preferably from about 50 to about 200 atmospheres (about 5 to 20 MPa), which encompasses or is within the claimed range of 0.02 to 50 MPa, and the reaction temperature is at least 0°C up to about 200°C, preferably from about 75 to 150°C, which encompasses or overlaps with the claimed range of 10 to 150°C (see column 2, lines 37-41 and claims 2 and 4-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasek et al. (US 3,000,906) disclose hydrogenation of a dimethyl ketene dimer in the absence of solvent (see column 1, line 50 to column 2, lines 65).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699